         Case 4:18-cv-00441-CKJ Document 42-2 Filed 08/22/19 Page 1 of 1


1
2
3
4
5
6
                                  UNITED STATES DISTRICT COURT
7
                                        DISTRICT OF ARIZONA
8
     Oscar A. Carranza-Contreras; and Francesca
9    Carranza,                                           ORDER GRANTING MOTION TO
                                                         AMEND
10                        Plaintiffs,
                                                         No. CV 18-00441-CKJ
11
            v.
                                                         (Assigned to Judge Cindy K. Jorgenson)
12
     Ally Financial Inc.; Repo Specialists LLC;
13   Mario I Caesarist Burciaga; Express Auto
     Group LLC; Javier Caesarist Burciaga;
14   Socorro Arzate; and Blancey Siganoff;
15
                          Defendants.
16
17
            Defendant Ally Financial Inc. having filed a Motion to Amend Answer to Assert Cross-
18
     Claim Against Repo Specialists LLC and Express Auto Group LLC, and good cause appearing
19
     for that Motion,
20
            IT IS HEREBY ORDERED granting Ally’s Motion; Ally may file its proposed
21
     Amended Complaint and Cross Claim.
22
            DATED this            day of August, 2019.
23
24                                                             _____________________________
                                                               Hon. Christine K. Jorgenson
25                                                             United States District Court
26
27   PHOENIX 49572-169 585035v1

28

                                                   -1-
